Citation Nr: 0216899	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  97-25 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from January 1956 to January 
1976.

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied a compensable evaluation for 
an inguinal hernia scar, denied a compensable evaluation for 
service-connected lumbosacral strain, and denied entitlement 
to service connection for residuals of a ruptured tympanic 
membrane, to include hearing loss.  The veteran initially 
appealed to the Board of Veterans' Appeals (Board) only for 
compensable evaluations for the hernia scar and lumbosacral 
strain.  After the veteran had perfected his appeal of those 
two issues, the RO granted compensable ratings in May 1997.  
In a May 1997 letter to the RO, the veteran withdrew those 
appeals.  38 C.F.R. § 20.204(b). 

The veteran's May 1997 letter of withdrawal contains a 
timely notice of disagreement with the denial of service 
connection for a ruptured tympanic membrane and hearing 
loss.  The RO issued a statement of the case on those issues 
in June 1997 and the veteran filed a VA Form 9 in July 1997.  
Thus, the Board has jurisdiction over the claim of 
entitlement to service connection for bilateral hearing 
loss.  

In November 1997, the RO granted service connection for 
right tympanic membrane scarring (noncompensable).  The 
veteran subsequently voiced disapproval of the 
noncompensable rating.  In March 1998, the RO issued a 
statement of the case and notified the veteran that he must 
file a VA Form 9 on that issue within the remainder of the 
one year period in order to complete his appeal.  The 
veteran did not responded with a VA Form 9 or other 
correspondence in lieu of a VA Form 9 that could suffice as 
a substantive appeal of that issue, nor did the veteran 
request a time extension to file such an appeal.  The RO 
administratively closed the appeal.  Thus, the Board's lacks 
jurisdiction over that issue.  38 U.S.C.A. § 7105(d); 
38 C.F.R. § 20.200; Fenderson v. West, 12 Vet. App. 119, 
128-9 (1999). 

The veteran has not requested a hearing on the issue of 
service connection for bilateral hearing loss.  


FINDINGS OF FACT

1.  The veteran's hearing thresholds were within normal 
limits, bilaterally, at the time of separation from active 
service. 

2.  Bilateral hearing thresholds currently meet VA's 
disability requirements.  

3.  Credible lay evidence of noise exposure during active 
service has been submitted.  

4.  Competent medical evidence linking bilateral 
sensorineural hearing loss to noise exposure during active 
service has been submitted. 


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect that at 
the time of entry, his hearing was 15/15 to whispered voice, 
bilaterally.  At the time of discharge from active service, 
his puretone thresholds exceeded 20 dB in each ear at 
several frequencies.  His DD-214 reflects that he was a 
plumbing technician.

The veteran filed for service connection for residuals of a 
ruptured tympanic membrane in February 1996.  In May 1996, 
he reported that he had not received any treatment for 
hearing loss. 

Upon VA authorized audiological evaluation in May 1996, pure 
tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
60
65
LEFT
15
25
45
50
60

Average pure tone thresholds were 53, right ear, and 45, 
left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and 96 percent in the 
left ear.  During the examination, the veteran reported 
occasional sensation of fluttering in the left ear that he 
attributed to exposure to noisy machinery and jet aircraft.  
Tinnitus occurred two or three times per week and lasted up 
to a day.  He said that his family complained about his 
hearing.  

In May 1997, the veteran reported that he had hearing 
problems for a long time, but never reported it because he 
did not want to wear a hearing aid.  

In September 1997, the veteran underwent another VA 
audiological evaluation, which again showed a bilateral 
hearing loss disability.  

According to an October 1997 VA ear disease compensation and 
pension examination report, the veteran had noise exposure 
during active service as a plumber and on the flightline.  A 
right ear drum distortion, believed to be an old scar, was 
detected during the examination.  The examiner noted that an 
old surgery scar of the neck, previously believed to be the 
site of an in-service submandibular salivary gland excision, 
was actually an excision of a hyperplastic lymph gland.  The 
examiner noted that hearing tests showed no evidence of 
conductive loss in the right ear, but did show that the 
sensorineural loss was about equal bilaterally, which, as 
the examiner reported, "is consistent with acoustic trauma 
due to exposure to noise on the flightline".  The examiner 
opined that there did not appear to be any hearing loss that 
could be attributed to the tympanic membrane rupture during 
active service.  The examiner attributed some fluttering 
sound of the left ear to cerumen, which the examiner then 
removed by irrigation.  

In a November 1997 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that any 
hearing loss must arise within one year of discharge from 
active service. 

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions regarding VA's obligations to notify claimants of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
The RO has set forth law and facts in a statement of the 
case and in a supplemental statement of the case.  It 
appears that the RO has misinformed the veteran as to the 
regulatory requirements for service connection for hearing 
loss; however, because the decision below is favorable to 
the veteran, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in developing 
his claim or in notifying him what additional information he 
could submit.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown be service records, the official history of each 
organization in which he served, his medical records, and 
all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2002), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In this case, the veteran did not meet VA's standards for a 
hearing loss disability at the time of separation from 
active service, although he did demonstrate some hearing 
loss under Hensley.  It is clear that his hearing loss meets 
VA's disability requirements at this time.  The Board notes 
that the veteran's DD-214 reflects service in the Air Force, 
where there are flightlines, and further reflects that the 
veteran did plumbing work.  The Board therefore finds his 
statements concerning such noise exposure to be credible as 
they are consistent with his service record.  The Board 
concludes therefore that there is a medically sound basis 
for a VA health professional to attribute the current 
hearing loss to noise exposure in service.  No evidence of 
intercurrent cause has been submitted and no medical 
evidence tending to otherwise controvert the favorable nexus 
opinion has been submitted.  The Board can find no legal 
authority to support the RO's belief that the law forbids 
service connection for hearing loss except where such is 
shown during active service or within a year of discharge, 
and the RO has not provided an appropriate citation for such 
a limitation.  See 38 C.F.R. § 19.29(b).  The Board finds 
that the evidence favors service connection for bilateral 
hearing loss.  The claim must therefore be granted.  



ORDER

Service connection for bilateral hearing loss is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

